                  Case 5:19-cr-00421 Document 1 Filed on 04/13/19 in TXSD Page 1 of 4
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                    Southern District
                                                 __________  District of
                                                                      of __________
                                                                         Texas

                  United States of America                        )
                             v.                                   )
                                                                  )      Case No.
                  ROLANDO GONZALEZ
                                                                  )
                                                                                        5:19-MJ-471
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   APRIL 12, 2019              in the county of                Webb             in the
     Southern          District of            Texas           , the defendant(s) violated:

            Code Section                                                    Offense Description
Title 8 United States Code, Section            Did knowingly transport and move, attempt to transport and move, and
1324(a)(1)(A)(ii) and (v)(I)                   conspire to transport and move within the United States by means of
                                               transportation and otherwise, an alien who had come to, entered, remained in
                                               the United States in violation of law in furtherance of such violation, for the
                                               purpose of commercial advantage and private financial gain.




         This criminal complaint is based on these facts:
See attachment "A".




         ✔ Continued on the attached sheet.
         u

                                                                                             /S/ Micah J. Sublett
                                                                                             Complainant’s signature

                                                                                    Micah J. Sublett, HSI Special Agent
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:             04/15/2019
                                                                                                Judge’s signature

City and state:                          Laredo, Texas                             Sam Sheldon, U.S. Magistrate Judge
                                                                                              Printed name and title
  Case 5:19-cr-00421 Document 1 Filed on 04/13/19 in TXSD Page 2 of 4



                                 ATTACHMENT “A”

                                        Page 1


1. On April 12, 2019, Homeland Security Investigations (HSI) Special Agents (SAs)
   responded to the Laredo North Border Patrol station in Laredo, Texas and conducted post
   arrest interviews. HSI SAs subsequently arrested Rolando GONZALEZ for violations of
   8 USC 1324 (a)(1)(A)(ii) and (v)(I) and initiated an investigation.

2. On April 12, 2019, Sheriff’s Deputies with the Webb County Sheriff’s Department
   encountered Rolando GONZALEZ and four (4) UDAs after a traffic stop. Assistance
   was requested from the United States Border Patrol (USBP). Border Patrol Agents
   (BPAs) responded to the call for assistance and performed an immigration inspection on
   all subjects and subsequently transported Rolando GONZALEZ and four (4)
   undocumented aliens (UDAs) to the Laredo North Border Patrol station for interviews
   and processing.

3. HSI SAs were notified, arrived at the Laredo North Border Patrol station and conducted
   interviews. HSI SAs advised Rolando GONZALEZ of his Miranda rights in the English
   language, which he verbally stated he understood and was willing to talk to HSI SAs
   without an attorney present.

       x   Rolando GONZALEZ stated that he was contacted by the person he works for in
           San Antonio and instructed to drive down from San Antonio to transport UDAs.
           GONZALEZ stated that he “assumed” the people he was transporting were
           UDAs. GONZALEZ stated four (4) UDAs were dropped off at the Pilot Travel
           Center in Laredo, Texas. GONZALEZ stated that he picked these four (4) UDAs
           up and was transporting them to a “stash house” in Laredo, Texas when was
           encountered Webb County Sheriff’s Deputies. GONZALEZ also stated he was to
           be paid $250 United States Dollars (USD) for each of the UDAs he transported.
           GONZALEZ also stated that the UDAs were to be moved later that day or
           Monday in another vehicle, and that he (GONZALEZ) acts as an organizer for the
           transportation of UDAs. GONZALEZ stated he told the UDAs to get in and get
           down once they got into the van he was driving.

4. Four (4) individuals are being held as material witnesses and admitted to illegally
   entering in the United States by crossing the Rio Grande river to then be smuggled to
   various locations within the United States for between $2,000 USD and $3,000 USD.
   Mexican nationals Jose Luis CONTRERAS-Sanchez, Norberto CHAGOYA-Chagoya,
Case 5:19-cr-00421 Document 1 Filed on 04/13/19 in TXSD Page 3 of 4



Juan Antonio GARCIA-Delgado and Juan Jose CHAGOYA-Luna, are being held as
material witnesses in the case against GONZALEZ.

   x   Jose Luis CONTRERAS-Sanchez stated he made arrangements to be smuggled
       into the United States with a man known as “Salume”, for $2,000 USD, $1,000 of
       which he has already paid. CONTRERAS-Sanchez stated he departed his home
       in Guanajuato, Mexico on April 1, 2019. CONTRERAS-Sanchez stated that he
       crossed the Rio Grande River in a raft on April 9. CONTRERAS-Sanchez stated
       that his destination was San Antonio, Texas. CONTRERAS-Sanchez stated he
       was picked up the morning of April 12, 2019 by a gray van. CONTRERAS-
       Sanchez was shown a six (6) person photographic array and was unable to
       identify anyone in the lineup but did describe the driver of the van as a light
       skinned male that had tattoos on his arms and wearing a cap.

   x   Norberto CHAGOYA-Chagoya stated he made arrangements to be smuggled into
       the United States with an unknown person in Guanajuato, Mexico for $2,000
       USD and he was to pay $1,000 when he arrived in San Antonio, Texas.
       CHAGOYA-Chagoya stated departed his home in Guanajuato, Mexico on April
       7, 2019. CHAGOYA-Chagoya stated he crossed the Rio Grande River in a raft
       on April 12, 2019. CHAGOYA-Chagoya stated his destination was Chicago,
       Illinois. CHAGOYA-Chagoya stated he was picked up the morning of April 12,
       2019 by a green van and that there were four people in the van. CHAGOYA-
       Chagoya was shown a six (6) person photographic array and was unable to
       identify anyone in the lineup but did describe the driver of the van as having light
       skin and who was wearing a red shirt and a cap. CHAGOYA-Chagoya stated he
       believed he was being transported to San Antonio, Texas while he was in the van.

   x   Juan Antonio GARCIA-Delgado stated he made arrangements to be smuggled
       into the United States with an unknown person in Mexico for $3,000 USD, $2,000
       of which he has already paid. GARCIA-Delgado stated he departed his home in
       Guanajuato on April 11, 2019. GARCIA-Delgado also stated he crossed the Rio
       Grande River in a small boat on April 12, 2019. GARCIA-Delgado stated his
       destination was San Antonio, Texas. GARCIA-Delgado stated he was picked up
       the morning of April 12, 2019 by a gray van. GARCIA-Delgado stated that the
       driver of the van had on a black cap. GARCIA-Delgado stated he thought he was
       being transported to San Antonio, Texas while he was in the van.

   x   Juan Jose CHAGOYA-Luna stated he made arrangements to be smuggled into the
       United States with an unknown person in Guanajuato, Mexico to be smuggled
       into the United States for $3,000 USD, $2,000 of which he has already paid.
  Case 5:19-cr-00421 Document 1 Filed on 04/13/19 in TXSD Page 4 of 4



          CHAGOYA-Luna stated he left his home in Guanajuato, Mexico on April 7,
          2019. CHAGOYA-Luna stated he crossed the Rio Grande River in a boat on
          April 12, 2019. CHAGOYA-Luna stated his destination was Austin, Texas.
          CHAGOYA-Luna stated he was the driver of the van, who was wearing a cap,
          told them to get in, get down, put their heads down and lay down. CHAGOYA-
          Luna stated he believed he was going to San Antonio, Texas while he was in the
          van. CHAGOYA-Luna

5. Rolando GONZALEZ is a light skinned male who has extensive tattoos on both of his
   arms. GONZALEZ also had a black and gray baseball cap in his possession at the time
   of his arrest and was encountered by Webb County Sheriff’s Deputies driving a gray Ford
   van. The baseball cap was seized as evidence.
